Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 6/11/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 10, “the power analyzer” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 3, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balliet et al. (US20040197621).
2.	Regarding claim 1, Balliet teaches a fuel cell system (see Fig below) comprising:
power generating fuel cells disposed in a stack, each power generating fuel cell comprising an anode, a cathode, and an electrolyte; a sensing fuel cell comprising an anode, a cathode, and an electrolyte; and a fuel processor configured to purify a fuel provided to the power generating fuel cells and the sensing fuel cell, wherein the anode of the sensing fuel cell is thinner than the anodes of the power generating fuel cells (see Fig. below).

    PNG
    media_image1.png
    726
    927
    media_image1.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).
(detector 68 (as power analyzer)) may be a voltmeter to measure changes in voltage across the sensor cell membrane electrode assembly 60) [0024]; and a system controller configured to detect poisoning of the sensing fuel cell, based on the voltage detected by the power analyzer (changes in the hydrogen concentration of the fuel exhaust stream passing through the sensor cell 54 detected by the detector 68 are communicated to the controller means (as system controller)) [0026]. Further detector 68 (as power analyzer) controller means (as system controller) of Balliet are capable of performing the functions in instant claims 13-15 of Applicant.

4.	Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson (US 6,555,989).
5. 	Regarding claims 16-20, Pearson teaches a fuel cell system comprising (Figure 1): fuel cells disposed in a stack; a DC/DC converter configured inject a testing waveform into the stack and to measure a resulting impedance response in at least one of the fuel cells (current drawn from the fuel cell is controlled by adjusting the input impedance of the DC-DC current converter, col. 2 ln 48-52); and a system controller (supplies of the fuel and oxidant reactants are controlled by reactant supply subsystem 10 which comprises a rate determiner 20, col. 4 ln 37-50, Figure 1) configured to estimate the hydrocarbon content of a fuel provided to the stack (the rate the reactant (such as methane, col. 4 ln 23-26) is supplied from the reactant processor col. 2 ln 42-62)), based on the measured impedance response (by adjusting the input impedance of the DC-DC current converter, and the input impedance may be adjusted such that the reactant is consumed in the fuel cell at a rate proportional to the rate that reactant is supplied from the processor, col. 2 ln 42-62). 
6.	The fuel cell system of Pearson is capable of performing the functions in instant claims 16-19.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (US6673480) in view of Prasad et al. (US20170338502).
8.	Regarding claim 1, Wilkinson teaches a fuel cell system comprising:
power generating fuel cells disposed in a stack, each power generating fuel cell comprising an anode 21, a cathode 22, and an electrolyte (ion exchange membrane) 20 (col. 6 ln 25-37);

9.	Wilkinson teaches the depth (as thickness) of flow channel 434 in the anode plate 410 of the sensor cell is less than the depth (as thickness) of the corresponding channels in the anode plate of each of the remaining seven fuel cells of the stack(col. 11 ln 4-11). This implies the anode plate of the sensor cell can be thinner since it has less thickness when compared to anode plate of the power generating fuel cells.
10.	Wilkinson is silent about a fuel processor configured to purify a fuel provided to the power generating fuel cells and the sensing fuel cell.
11.	Prasad teaches fuel processing module 16 configured to process different types of fuels in order to provide processed fuel (e.g., de-sulfurized fuel) to the one or more power modules 500 [0052].
12.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkinson with Prasad’s teachings of fuel processing module 16 configured to process different types of fuels in order to provide processed fuel (e.g., de-sulfurized fuel) to the one or more power modules 500, and since Wilkinson teaches at least one of the plurality of fuel cells is a sensor cell which has at least one structural dissimilarity with respect to the remaining fuel cells of the plurality (abstract), a person having ordinary skill in the art would have further modified Wilkinson by making anode plate of the sensor cell to be thinner since it has less thickness when compared to anode plate of the power generating fuel cells.


13.	Claims 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Balliet et al. (US20040197621) as applied to claim 1 in view of Lundblad et al. (US20150037699).
14.	Regarding claims 2, 4-7, the complete discussion of Balliet as applied to claim 1 is incorporated herein. It is obvious from the Figure of Balliet above that anode of the sensing fuel cell is from about 80% to about 20% thinner than the anodes of the power generating fuel cells. 
15.	Balliet teaches the anodes of the power generating fuel cells and sensing fuel cell comprise a first layer disposed on the electrolyte (PEM electrolyte having catalyst (first) layers disposed on the side of both anodes [0033]) and a second layer disposed on the first layer (gas diffusion layers [0033]). 
16.	However, they are silent about the limitations of claims 5-7.
17.	Lundblad teaches sensor fuel cell is smaller than the power generating fuel cell(s) (see claim 10) (which reads on the anode of the sensing fuel cell is from about 80% to about 20% thinner than the anodes of the power generating fuel cells, Fig. 5), sensor cells are connected in series in the stack [0013], and the sensor fuel cell is coupled in series with the power generating fuel cell(s) (see claim 3), the sensing fuel cell is separated from the fuel cells by a dielectric end plate of the stack 1055 (Fig. 5) [0064] for the benefit of a smaller sensor cell will have a more uniform gas concentration which yields a more uniform electrochemical potential [0018]
18.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Balliet with the teachings 


19.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Balliet et al. (US20040197621) in view of Lundblad et al. (US20150037699) as applied to claim 7 in view of Prasad et al. (US20170338502).
20.	Regarding claims 8-10, the complete discussion of Balliet and Lundblad as applied to claim 7 is incorporated herein. 
21.	However, they are silent about the limitations of claims 8-10.
22.	Prasad teaches a fuel cell system containing a power modules for generating power, and each power module contain a number of auxiliary components [0002], and each module may house its own auxiliary components, which are connected to a power source via a common auxiliary bus [0014], fuel cell system 200 includes power modules 12 a, 12 b, with auxiliary components 104, 104 b, connected to input/output module 14, and the input/output module 14 is connected to a load 108, they teach power converters (e.g., DC/DC converters) for the benefit of monitoring a parameter of the fuel cell system, and determine whether the parameter has violated a threshold [0004]
23.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Balliet modified with Lundblad with the teachings of Prasad for the benefit of monitoring a parameter of the fuel cell system, and determine whether the parameter has violated a threshold

24.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Balliet et al. (US20040197621) as applied to claim 3 in view of Prasad et al. (US20170338502).
25.	Regarding claims 11 and 12, the complete discussion of Balliet and Lundblad as applied to claim 3 is incorporated herein. 
26.	However, they are silent about the limitations of claims 11 and 12.
27.	Prasad teaches a fuel processing module containing a desulfurizer in the fuel cell system [0037] for the benefit of monitoring a parameter of the fuel cell system, and determine whether the parameter has violated a threshold [0004]
28.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Balliet with the teachings of Prasad for the benefit of monitoring a parameter of the fuel cell system, and determine whether the parameter has violated a threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722